[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT                      FILED
                                                               U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                            ________________________                 APR 26, 2007
                                                                  THOMAS K. KAHN
                                  No. 06-14888                         CLERK
                              Non-Argument Calendar
                            ________________________

                       D. C. Docket No. 04-61301-CV-KAM

PHILLIP A. RODIN,

                                                                  Plaintiff-Appellant,

CORAL SPRINGS VOLUNTEER
FIREFIGHTERS ASSOCIATION, INC.,
f.k.a. Coral Springs Volunteer Fire Department,
f.k.a. Coral Springs Firefighters Association, Inc., et al.,

                                                                           Plaintiffs,

                                         versus

CITY OF CORAL SPRINGS, FLORIDA,
a municipality,

                                                                 Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                   (April 26, 2007)
Before TJOFLAT, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

       Plaintiff-appellant Rodin appeals an adverse grant of summary judgment on

his First Amendment retaliation claim. Rodin served for more than ten years as a

volunteer firefighter in the city of Coral Springs, defendant-appellee in this case.

In late 2000, Coral Springs decided to convert its all-volunteer fire department to a

semi-professional one staffed by both paid and volunteer firefighters. Rodin, then

serving as president of the Coral Springs Volunteer Firefighters Association

(“CSVFA”), was displeased with some aspects of this transition.1

       On March 13, 2001, Rodin, on behalf of the CSVFA, met with various city

officials to discuss his concerns.2 Haupt, the Coral Springs Fire Chief, was present

at this meeting. Rodin prepared a written agenda for the meeting and led the

discussion. Rodin criticized Haupt’s closing of one of the fire stations, Station 95,

and claimed that the closing posed a safety risk for the area formerly served by

that station. Rodin criticized Haupt’s management of the department’s finances.

He argued that it was wasteful to hire paid firefighters who were not certified to


       1
         Rodin also decided to run for City Commissioner sometime in 2001, in part out of a
concern for the way the fire department was being run.
       2
        The City alleges that the meeting took place on March 12. As the difference is
immaterial, we will refer to this meeting as the March 13 meeting.

                                               2
fight fires in Florida and who were not familiar with the layout of Coral Springs.

He also claimed that expenditures on new badges and on a car for Haupt were

wasteful. Finally, Rodin addressed the working conditions for volunteer

firefighters under the new system. He reported acts of vandalism against fire

trucks and air hoses, which had the potential to harm volunteer firefighters. He

notified the city officials that certain volunteer firefighters had been harassed by

paid firefighters; expressed concerns about a lack of training for the volunteers;

and also complained that volunteers who had formerly served as officers had been

demoted. Rodin proposed reopening Station 95 and staffing it with volunteer

firefighters; giving volunteers a more prominent place in the department’s new

chain of command; and requiring volunteer officers to accompany paid officers on

every call.

      On March 29, 2001, Haupt informed Rodin that he had been suspended

indefinitely from the fire department. Coral Springs claims that Rodin was

suspended because of an incident that took place after the March 13 meeting, on

March 23. Rodin, while riding a motorcycle, was involved in a traffic incident

with a woman in a car. The woman made a 911 call to the effect that Rodin was

impersonating a police officer. The police department conducted an investigation

of the incident. Although criminal charges were never filed, the internal

                                          3
investigation faulted Rodin. Rodin was suspended from his volunteer firefighting

duties on March 29.

      Rodin continued to protest the fire department’s policies during 2001. On

May 26 he sent a letter to City Manager Levinson, the City Commission, and the

Florida Chief Inspector General. This letter again criticized Haupt for closing

Station 95, pointed out that the closing presented a safety concern, and alleged that

Rodin had been suspended in retaliation for his comments to the city officials.

      On November 26, 2001, a fire destroyed a home less than one mile from

Station 95 in Coral Springs. In a newspaper article that appeared the following

day, Rodin reiterated his comments criticizing the closing of Station 95, and again

alleged that the closing of the station posed a safety hazard to the surrounding

area. Then, on November 30, Rodin received his final letter of termination from

Chief Haupt.

      Rodin filed suit against Coral Springs in state court on February 28, 2002,

claiming libel, violation of Florida’s Whistleblower’s Act, and negligent

supervision and retention. The court granted summary judgment to Coral City on

the negligent supervision claim. The other claims went to a jury, which ruled in

favor of Coral City on the libel claim but hung on the whistleblower claim. On

October 1, 2004, Rodin amended his complaint to add the First Amendment

                                          4
retaliation claim. The case was then removed to the federal district court for the

Southern District of Florida. The district court granted summary judgment to

Coral City on the First Amendment claim, and then remanded the state claims to

state court.

      Rodin has appealed the grant of summary judgment on his First Amendment

retaliation claim. To establish a claim of retaliation for protected speech under the

First Amendment, “the employee must show by a preponderance of the evidence

that: (1) the employee’s speech is on a matter of public concern; (2) the

employee’s First Amendment interest in engaging in the speech outweighs the

employer’s interest in prohibiting the speech to promote the efficiency of the

public services it performs through its employees; and (3) the employee’s speech

played a substantial part in the employer’s decision to demote or discharge the

employee.” Anderson v. Burke County, 239 F.3d 1216, 1219 (11th Cir. 2001).

When the employee has shown the existence of these factors, “the burden then

shifts to the employer to show, by a preponderance of the evidence, that it would

have reached the same decision even in the absence of the protected conduct.” Id.

(punctuation omitted).

      The district court addressed only the first part of this inquiry: whether

Rodin’s speech was on a matter of public concern. The public concern inquiry “is

                                          5
a question of law, and is, therefore, readily susceptible to disposition on summary

judgment.” Ferrara v. Mills, 781 F.2d 1508, 1515 (11th Cir. 1986). The district

court concluded that Rodin’s speech at the March 13 meeting was in the nature of

an employee grievance, and therefore not on a matter of public concern.3 For this

reason, the court did not consider whether Rodin might have been fired on the

basis of the March 13 comments. It held that because the March 13 comments

were not protected by the First Amendment, a firing based on those comments

would not have violated the Constitution and therefore could not expose Coral

Springs to municipal liability.

       We review the district court’s grant of summary judgment de novo, viewing

all facts and reasonable inferences in the light most favorable to the non-moving

party. Little v. United Techs., 103 F.3d 956, 959 (11th Cir. 1997). Summary

judgment is appropriate where the evidence shows that there is no genuine issue of

material fact and that the moving party is entitled to judgment as a matter of law.

Id. Whether Rodin’s speech was on a matter of public concern is a question of law

       3
         The court did conclude that Rodin’s comments in the newspaper article that appeared on
November 27 regarding the status of Station 95 were on a matter of public concern, and also
assumed that the November 27 speech met the second part of the public employee retaliation test.
The court nevertheless concluded that Coral Springs could not be held liable because Rodin had
produced no evidence that the final policymaker fired him in retaliation for the November 27
comments. We do not read Rodin’s brief to challenge this narrow holding, and, in any event, we
doubt that Rodin submitted evidence to create a genuine issue of fact as to whether the final
policymaker fired him in retaliation for his November 27 speech.

                                               6
reviewed de novo. Ferrara, 781 F.2d at 1515.

      We conclude that the district court erred in characterizing Rodin’s March 13

comments at the meeting with public officials as mere employee grievances.

“Speech addresses a matter of public concern when the speech can be ‘fairly

considered as relating to any matter of political, social, or other concern to the

community.’ ” Fikes v. City of Daphne, 79 F.3d 1079, 1083 (11th Cir. 1996)

(quoting Connick v. Myers, 461 U.S. 138, 146, 103 S. Ct. 1684, 1690 (1983)).

“Whether the plaintiff’s speech addressed a matter of public concern depends

upon the content, form and context of the statement considered in light of the

entire record.” Martinez v. City of Opa-Locka, 971 F.2d 708, 712 (11th Cir.

1992).

      Rodin spoke on a number of matters of public concern at the March 13

meeting. First, he addressed perceived problems in the provision of fire services

in the new semi-professional fire department. He criticized Haupt for the closure

of Station 95. Rodin’s written agenda for the meeting shows that his concerns

about Station 95 were motivated at least in part by the public interest. In bold

type, the agenda stated: “The activation of Station 95 bears directly on the safety

of our citizens and its’ [sic] manning should be a priority.” We have noted that

“[f]ew subjects are of more public concern to the average citizen than the

                                           7
provision of basic fire and rescue services.” Beckwith v. City of Daytona Beach

Shores, 58 F.3d 1554, 1564 (11th Cir. 1995). Rodin’s comments about Station 95

bore directly on the provision of fire services in Coral Springs. In retrospect, they

were regrettably prescient, as a home one mile from Station 95 was destroyed by

fire in November of that same year.

      Rodin also advised the public officials that fire trucks and air hoses used by

volunteer firefighters had allegedly been vandalized. We have held that

allegations of misconduct in the provision of emergency services are a matter of

public concern. See Fikes, 79 F.3d at 1084 (holding that “the question of whether

police officers are properly performing their duties, as a public safety issue, must

be considered an issue of political or social concern”). Rodin’s comments in this

regard were directly relevant both to the safety of the firefighters and to their

ability to provide effective fire services.

      Rodin’s comments about funding and training in the fire department were

also matters of public concern. He criticized expenditures on badges, a car for

Haupt, and out-of-state firefighters as wasteful. We have previously held criticism

of a public institution’s funding decisions to be on a matter of public concern. See

Kurtz v. Vickrey, 855 F.2d 723, 729-30 (11th Cir. 1988) (professor’s criticism of

university president’s budget decisions held to be on matter of public concern).

                                              8
Rodin also claimed at the March 13 meeting that volunteer firefighters were not

receiving enough training. Whether firefighters are receiving adequate training is

also clearly a matter of public concern. See Beckwith, 58 F.3d at 1557. See also

Chappel v. Montgomery County Fire Protection Dist. No. 1, 131 F.3d 564, 573

(6th Cir. 1997).

      It is true that Rodin, in addition to commenting on matters of public

concern, also made comments that were arguably relevant only to the private

interests of the volunteer firefighters. For example, in addition to the public-

minded comments recounted above, Rodin argued that volunteer firefighters

should occupy higher positions in the chain of command, should be involved in a

policymaking role, and should receive better work assignments. It is also clear

that, as a global matter, Rodin and CSVFA were upset about the volunteer

firefighters’ role in the reorganized fire department.

      But the cases make clear that the presence of purely private concerns

alongside matters of public concern is not dispositive of the public concern

inquiry. In the seminal public concern case, the Supreme Court found a matter of

public concern in a single question in a questionnaire sent by a prosecutor to

fellow prosecutors, even though the other thirteen questions contained matters of

only private concern. See Connick v. Myers, 461 U.S. 138, 148, 103 S. Ct. 1684,

                                          9
1690 (1983).

      Rodin’s speech is similar in this regard to speech we discussed in Anderson

v. Burke County, 239 F.3d 1216 (11th Cir. 2001). In Anderson, the head of an

emergency employees’ union sent a questionnaire to political candidates to gauge

their attitudes toward the union. We concluded that many of the questions dealt

only with private concerns, including “grievances procedures, vacations,

promotions, and benefits.” We held that these matters “would ordinarily only

concern people in their capacities as EMA employees, not as citizens in general.”

Id. at 1220. But we held that some of the questions dealt with matters of public

concern, including “alleged understaffing in the 911 system and of engine

companies, physical fitness standards required for certain employees, and public

tax consequences of high employee turnover.” Id. Such issues were matters of

public concern “[b]ecause this kind of material may relate to the political, social or

other interest of the community.” Id. Similarly, Rodin’s comments about Station

95, vandalism of fire equipment, training, and funding all related to the political

and social interests of Coral Springs. The fact that Rodin also commented on

grievances specific only to volunteer firefighters is not dispositive at this stage of

the First Amendment retaliation inquiry, where the question is simply whether the




                                          10
employee spoke on matters of public concern.4

       The district court, in deciding that Rodin’s speech was not on a matter of

public concern, relied in significant part on its conclusion that Rodin was

motivated solely by a desire to improve conditions for volunteer firefighters, and

not by any desire to benefit the public. It is true that the motivation for an

employee’s speech is relevant to the public concern inquiry. See Goffer v.

Marbury, 956 F.2d 1045, 1050 (11th Cir. 1992) (“A highly emphasized factor [in

the public concern inquiry] is whether the speaker is in pursuit of purely private

interests”); Deremo v. Watkins, 939 F.2d 908, 910-11 (11th Cir. 1991) (“Also

relevant is the employee’s motivation in speaking”).

       But the district court’s conclusion that Rodin’s speech was motivated only

by self-interest (which we review de novo, see Ferrara, 781 F.2d at 1515) is

incorrect. The agenda Rodin prepared for the meeting clearly stated that the

volunteer firefighters were concerned about the closing of Station 95 not only



       4
         We went on to hold in Anderson that the speech at issue did not satisfy the second
element of the First Amendment retaliation inquiry, which is “commonly referred to as Pickering
balancing.” Anderson, 239 F.3d at 1220. Under this head, which asks whether an employee’s
“First Amendment interests, as a citizen, in commenting upon matters of public concern
outweigh the interest of the state, as an employer,” we did consider it significant that the
questionnaire dealt primarily with private concerns. Id. at 1221 (“When read in its totality, the
questionnaire had far more to do with Plaintiff’s grievances as an employee than with concerns
of a public nature.”). Accordingly, the extent to which Rodin’s speech on March 13 related to
private concerns may be relevant to the Pickering balancing on remand.

                                               11
because it gave them fewer places to work, but also because it presented a risk to

the area formerly served by Station 95. In the only item in bold type, the agenda

stated, “The activation of Station 95 bears directly on the safety of our citizens and

its’ [sic] manning should be a priority.” Many of his other comments clearly were

motivated not just by a desire to help volunteer firefighters: for example, the

comments about training, funding, and vandalism. Even the proposal to have

volunteers accompany paid officers appears to have been motivated not only by a

desire to improve the work for volunteers, but also to ensure that new hires not yet

familiar with the roads in Coral Springs would get to fires in a timely manner.

      The public-minded character of Rodin’s speech is reinforced by a number of

facts about the context in which he spoke. The speech was pertinent to a then-

current public debate, as the fire department was in the process of changing from

an all-volunteer to a semi-professional fire department. This meant that Rodin had

a realistic hope of changing fire policy by bringing his comments to these

policymaking officials, and supports our conclusion that he was motivated at least

in part by the public interest. Moreover, Rodin was speaking not on his own

behalf, but as a representative of the CSVFA, and was thus in a unique position to

contribute to the ongoing debate over fire policy in Coral Springs. We have

previously found the representative character of a public employee’s speech to be

                                          12
significant in the public concern inquiry. See Tindal v. Montgomery County

Comm’n, 32 F.3d 1535, 1540 (11th Cir. 1994) (holding that testimony regarding

sexual harassment in sheriff’s office involved matter of public concern, in part

because employee was speaking on behalf of others who had been harassed, not on

behalf of her own private claim). See also Anderson, 239 F.3d at 1219 (matter of

public concern in questionnaire circulated by head of emergency employees’

union to political candidates). That Rodin had a public motive is also supported

by the fact that he was a volunteer firefighter, not a paid city employee. There is

no evidence in the record that Rodin would have personally benefitted from any of

the proposals he made on behalf of the CSVFA. The context of Rodin’s

statements shows that they were motivated in significant part by the public

interest: specifically, a desire to improve the fire department.

      Nor have we ever held that speech must be motivated entirely by a public-

minded purpose in order to receive First Amendment protection. Such a view

would be inconsistent with Connick, where the Supreme Court found a matter of

public concern in the questionnaire circulated by a prosecutor, even while

recognizing that thirteen of the fourteen questions dealt with purely private

concerns, and while recognizing that the questionnaire was chiefly intended to

gather information with which to embarrass the prosecutor’s superiors. Connick,

                                          13
461 U.S. at 148, 103 S. Ct. at 1691. See also Maples v. Martin, 858 F.2d 1546,

1553 (11th Cir. 1988) (citing Connick, and stating that “the Supreme Court had

held that even a document that touches upon matters of public concern in only a

most limited sense should be considered protected speech”).

      Our subsequent cases have found matters of public concern in cases where

the employee speaker was not motivated entirely by the public interest. For

example, in Anderson, where the head of the emergency employee organization

sent a questionnaire to political candidates, we found that the questionnaire was

primarily intended to gauge the candidates’ attitude toward pay increases for

emergency employees. Anderson, 239 F.3d at 1220. We nevertheless found some

matters of public concern embedded in the questionnaire. And in Kurtz, we found

that while some of a university professor’s speech directed against the president of

the university was motivated by personal concerns (including a desire to receive a

salary increase), other statements were motivated by public concern and qualified

for First Amendment protection. See Kurtz, 855 F.2d at 728 (finding a matter of

public concern even though “a substantial portion of Kurtz’s expressions related to

matters not properly characterized as relating to public concern”).

      In the cases where we have found no matter of public concern, we have

concluded that the motivation behind the employee’s speech was purely private.

                                         14
For example, in Morgan v. Ford, 6 F.3d 750 (11th Cir. 1993), we rejected an

employee’s claim that her personal sexual harassment complaint was a matter of

public concern. We found that, in context, the employee’s motive for speaking

was simply to improve her own working conditions, not to engage in a public

debate on sexual harassment. Id. at 755 (“Morgan’s speech was driven by her own

entirely rational self-interest in improving the conditions of her employment”). In

Pearson v. Macon-Bibb County Hosp. Auth., 952 F.2d 1274 (11th Cir. 1992), the

plaintiff claimed protection for statements made about the cleanliness of the

operating room where she worked. Id. at 1278. We concluded that, in context,

these statements were simply being used to shift blame away from herself in an

incident of uncleanliness, and in no way were intended to contribute to a public

debate about cleanliness in operating rooms. Id. at 1278-79. In Deremo v.

Watkins, 939 F.2d 908 (11th Cir. 1991), employees threatened to disclose sexual

harassment by a former supervisor if they did not receive monetary payments, and

were fired instead. We found that in context the speech was only motivated by

private interests, because the supervisor had already left and the employees made

no attempt to contribute to any debate on sexual harassment in the workplace. Id.

at 912. Here, by contrast, there is substantial evidence showing that Rodin was

also seeking to contribute, in a representative capacity, to an ongoing dispute

                                         15
about fire policy in Coral Springs. His speech was therefore more than simply a

relaying of employee grievances.

      In concluding that Rodin’s speech was not on a matter of public concern,

the district court also relied on the fact that it was not publicly disseminated.

Public dissemination is not, however, necessary for speech to be on a matter of

public concern. We have stated that “a court cannot determine that an utterance is

not a matter of public concern solely because the employee does not air the

concerns to the public.” Morgan, 6 F.3d at 754 n.5. See also Kurtz, 855 F.2d at

727 (“focusing solely on [public dissemination] does not fully reflect the Supreme

Court’s directive that the content, form, and context of the speech must all be

considered”). In Connick, the questionnaire at issue was sent only to other

prosecutors in the district attorney’s office, yet the Court found that one of the

questions was on a matter of public concern. See Connick, 461 U.S. at 141, 103 S.

Ct. at 1687. We have since held that speech relates to a matter of public concern

in numerous instances where the speech was relayed only to decisionmakers and

not to the general public. See, e.g., Fikes, 79 F.3d at 1081 (police officer speech

protected, even though only reported police misconduct to Alabama Bureau of

Investigation); Martinez, 971 F.2d at 712 (report of inappropriate expenditures

made only to appropriate authorities was speech on matter of public concern).

                                          16
Similarly, the fact that Rodin may have made his comments only to policymaking

officials did not change the fact that many of his comments were on matters of

public concern.5 Indeed, Rodin had a good reason for bringing his concerns to

those officials: he hoped to affect the policy of the department as it underwent a

dramatic change from an all-volunteer to a semi-professional force.6

       Moreover, where we have found a lack of public dissemination to be

significant, it has often been because that fact confirmed the speaker’s purely

private motivation. See, e.g., Morgan, 6 F.3d at 755 (in answering question

whether “the purpose of Morgan’s speech was to. . . further her own private

interest,” finding it significant that she “did not relate her concerns about sexual

harassment to the public”); Pearson, 952 F.2d at 1278-79 (fact that Pearson’s

speech “in no way draws the public at large or its concerns into the picture”

reinforced conclusion that her speech only “concerned the circumstances of her

own employment”). Here, where there is ample other evidence of Rodin’s public-



       5
         Rodin presented evidence of public dissemination in his motion for reconsideration.
The district court refused to consider that evidence. Because we conclude that Rodin’s speech
was on a matter of public concern even without public dissemination, we need not decide
whether the district court was correct in refusing to consider the additional evidence.
       6
          In fact, the Supreme Court has recognized that in Pickering balancing (the second step
of the First Amendment retaliation inquiry), the fact that a statement of public concern is made in
private can actually support the employee speaker. See Rankin v. McPherson, 483 U.S. 378, 107
S. Ct. 2891, 2899 (1987).

                                                17
minded purpose, and where his voicing of the concerns in private to policymaking

officials is perfectly consistent with the purpose he was trying to achieve, the lack

of public dissemination is not so significant in the public concern inquiry.

      We thus conclude that some of Rodin’s speech at the March 13 meeting was

on a matter of public concern. The comments about the closing of Station 95, the

alleged incidents of vandalism of fire equipment, the department’s funding

priorities, and the department’s commitment to training can all be “fairly

considered as relating to. . . matter[s] of political, social, or other concern to the

community.” Connick, 461 U.S. at 146, 103 S. Ct. at 1690. Public employee

speech on matters of public concern receives protection under the First

Amendment, partly because public employees are well situated to provide

information on matters of public concern, both to the public and to

decisionmakers. See Pickering v. Board of Educ., 391 U.S. 563, 572, 88 S. Ct.
1731, 1736 (1968) (“Teachers are, as a class, the members of the community most

likely to have informed and definite opinions as to how funds allotted to the

operation of the schools should be spent. Accordingly, it is essential that they be

able to speak out freely on such questions without fear of retaliatory dismissal.”).

As someone who had been a volunteer firefighter for more than ten years, and as

president of the CSVFA, Rodin was such an employee. Because he spoke on

                                           18
matters of public concern, he satisfied the first element of the First Amendment

retaliation inquiry.7

       It remains for the district court to conduct the rest of the First Amendment

retaliation inquiry. Namely, the court must decide whether Rodin’s “First

Amendment interest in engaging in the speech outweighs the employer’s interest

in prohibiting the speech to promote the efficiency of the public services it

performs through its employees,” whether Rodin’s speech “played a substantial

part in the employer’s decision to demote or discharge the employee,” and if so,


       7
          Two of our sister circuits have held the same on similar facts. Chappel v. Montgomery
County Fire Protection Dist. No. 1, 131 F.3d 564 (6th Cir. 1997), involved a plaintiff who
provided EMT and fire services in the local community. He was also a trained paramedic. As
there was no paramedic program in his community, he was personally interested in having the
community support such a program. While the community was considering whether to institute a
paramedic program, he made statements at a board meeting criticizing, among other things, the
financial management and the training provided by the fire department. Id. at 573. The Sixth
Circuit held that his statements involved a matter of public concern. With respect to his
statements about training problems in the fire department, the Court said, “Firefighters train and
operate to serve and protect the public from significant dangers. . . Chappel’s speech on these
issues was clearly within the ambit of the First Amendment’s protection.” Id. at 578-79. The
Court rejected the defendants’ argument that Chappel’s speech was motivated solely by the
desire to secure a paramedic job, concluding that his speech also significantly impacted a public
debate on the provision of emergency services in the community. Id. at 575.
        In Moore v. Kilgore, 877 F.2d 364 (5th Cir. 1989), a firefighter spoke to the news media
as president of a firefighter’s union. He criticized the department, alleging that it had insufficient
manpower. Id. at 367. He was subsequently disciplined for his statements. The Fifth Circuit
held that his comments related to a matter of public concern because “[t]he public, naturally,
cares deeply about the ability of its Fire Department to respond quickly and effectively to a fire.”
Id. at 370. The Court found for the firefighter despite the arguable presence of a private motive
as well, holding that because “mixed motivations are involved in most actions we perform
everyday; we will not hold Moore to herculean standards of purity of thought and speech.” Id. at
371-72.


                                                 19
whether the employer “would have reached the same decision even in the absence

of the protected conduct.” Anderson, 239 F.3d at 1219. The district court must

also reconsider its holding on municipal liability, since its original holding relied

on the fact that the March 13 speech was unprotected.8 Accordingly, the decision

of the district court is

REVERSED and REMANDED.




       8
          Although the district court’s opinion is not entirely clear, we construe its statement–that
“Plaintiff has failed to present any evidence that City Manager Levinson’s decision to sustain
Plaintiff’s termination was based on a retaliatory motive”–as taking into account only the
evidence relating to Rodin’s November 27 speech. In other words, we construe the district
court’s no-retaliatory-motive holding as discounting the March 13 speech because it was not on a
matter of public concern. To the extent that the district court indicated that there was no genuine
issue of material fact (as to Levinson’s retaliatory motive) even considering all the circumstances
surrounding the March 13 speech, we vacate any such holding. That issue–i.e. whether there is a
genuine issue of fact with respect to Levinson’s motive to retaliate based on the March 13 public
concern speech–was not adequately discussed in the district court opinion and is not adequately
briefed on appeal. Accordingly, we prefer for the issue to be examined on remand in light of our
holding in this opinion.

                                                 20